PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board finding that an earlier stipulation barred his claim for a ganglion cyst. Before the Board, claimant argued that the issue was whether his “ganglion cyst claim [was] barred by the issue of claim preclusion or issue preclusion.” He told the Board that his claim was not barred because it was not “raised or raisable” when the administrative law judge accepted the stipulation.1 The Board ruled against claimant.
In the brief that claimant filed in this court, he makes the same arguments that he pursued before the Board. At oral argument, however, he correctly acknowledged that his ganglion cyst claim was “raised or raisable” at the time the ALJ accepted the stipulation. See Good Samaritan Hospital v. Stoddard, 126 Or App 69, 867 P2d 543 (1994). Claimant also advanced a new interpretation of the parties’ stipulation at oral argument; he argued that the parties intended to limit the claims they compromised to those claims that were either specifically accepted or denied in the stipulation. Claimant failed to preserve that issue, however. His new interpretation was neither presented to the Board nor set out in his brief to this court.
Affirmed.

 Although the relationship claimant perceived between claim preclusion and the terms of the stipulation is not completely clear, he appears to have concluded before the Board that the doctrine of claim preclusion was synonymous with the phrase “raised or raisable” in the parties’ stipulation.